Citation Nr: 1211416	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  00-11 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for gastritis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for pancreatitis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a special monthly pension.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977, and from January 1982 to January 1985.  He also served in the in the Army Reserve and Louisiana National Guard, presumably with periods of active duty for training (ACDUTRA) and inactive duty training service (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 1999 and January 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The claims file has recently been associated with the RO in New York, New York. 

The December 1999 rating action denied service connection for PTSD and was appealed to the Board on two earlier occasions.  The Board remanded the issue to the RO for additional development in decisions dated in December 2001 and July 2008.  

The Board notes that recently the United States Court of Appeals for Veterans Claims (Court) held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran filed a claim for the affliction his mental condition, whatever that is, causes him, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim for entitlement to service connection for PTSD, but the medical evidence of record indicates that the Veteran also has been diagnosed with depression, dysthymia, alcohol dependence in remission, and cocaine dependence in remission.  Therefore, the Board has recharacterized the issue on appeal as indicated above.  


FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for gastritis; although properly notified of the denial, the Veteran failed to perfect an appeal.

2.  Evidence associated with the claims file since the July 1995 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for gastritis, is cumulative or redundant of evidence previously received, and does not raise a reasonable possibility of substantiating the claim.

3.  In a July 1995 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for pancreatitis; although properly notified of the denial, the Veteran failed to perfect an appeal.

4.  Evidence associated with the claims file since the July 1995 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for pancreatitis, is cumulative or redundant of evidence previously received, and does not raise a reasonable possibility of substantiating the claim.

5.  The evidence on file includes a diagnosis of PTSD.

6.  The evidence of record does not indicate that the Veteran's PTSD stressors have been corroborated to support his claim that he has PTSD related to his active military service.

7.  The evidence of record does not show that any acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's periods of active duty service.

8.  The competent medical evidence does not show that the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is a patient in a nursing home because of mental or physical incapacity; or has a factual need for aid and attendance demonstrated by an inability to care for most of his daily personal needs or protect himself from the hazards and dangers of his daily environment. 

9.  The competent medical evidence does not show that the Veteran is substantially confined to his home or the immediate premises.


CONCLUSIONS OF LAW

1.  The July 1995 RO rating decision that denied the Veteran's service connection claim for gastritis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  As evidence received since the RO's July 1995 denial is not new and material, the criteria for reopening the Veteran's service connection claim for gastritis are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  

3.  The July 1995 RO rating decision that denied the Veteran's service connection claim for pancreatitis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

4.  As evidence received since the RO's July 1995 denial is not new and material, the criteria for reopening the Veteran's service connection claim for pancreatitis are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  

5.  The criteria for the establishment of service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

6.  The criteria for a special monthly pension based upon the need of regular aid and attendance or by reason of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in August 2002, July 2003, August 2006, November 2006, July 2008, and September 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, three of these claims were adjudicated in a January 2009 statement of the case and the Veteran's PTSD service connection claim was adjudicated in a July 2011 supplemental statement of the case.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Recently the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the August 2006 and September 2009 correspondence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the August 2006 VCAA notice letter shows the RO notified the Veteran that he would need to submit new and material evidence as he had been previously denied service connection for gastritis and pancreatitis.  This letter specifically defined new and material evidence.  The letter also advised the Veteran of why these claims were denied earlier and what evidence was necessary to substantiate the element required to establish service connection that was found insufficient in the previous denials.  Accordingly, any deficiency regarding notice of the basis for a prior final denial of these claims, or what information or evidence is necessary to reopen the claims, is not prejudicial to the Veteran's claims in this instance.  Therefore, the Board finds that VA has complied with its duties under Kent.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The Board notes that a VA examination or medical opinion in connection with the Veteran's claims for gastritis and pancreatitis cannot be scheduled until such claims are successfully reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).  Examinations for PTSD and aid and attendance have been associated with the claims file.  No separate VA examination and medical opinion has been undertaken for any acquired psychiatric disorder other than PTSD as the Veteran's service treatment records do not show any psychiatric problems in service.  Moreover, there is not competent or credible lay or medical evidence indicating that any current psychiatric symptoms are related to service.  In short, the Board finds that a VA mental examination is not warranted for an acquired psychiatric disorder other than PTSD because there is no competent or credible lay or medical evidence that any current psychiatric disorder is related to service.  See 38 C.F.R. § 3.159(c)(4) (noting that VA does not have an affirmative duty to obtain an examination of a claimant or a medical opinion from Department healthcare facilities if the evidence of record contains adequate evidence to decide a claim); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that the duty to assist has been fulfilled as VA medical records relevant to these claims have been obtained as well as medical records from the Social Security Administration (SSA).  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

New and Material Evidence - Laws and Regulations

In this case, the Veteran essentially asserts that he has submitted new and material evidence to reopen his claims of entitlement to service connection for gastritis and pancreatitis and that the evidence is otherwise sufficient to award service connection for each claimed disability.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Gastritis and Pancreatitis

Claims for service connection for gastritis and pancreatitis were previously considered and denied by the RO in a July 1995 rating decision.  The Veteran failed to perfect his appeal of this denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented for each claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claims in July 1995 finding that there was no evidence that either of these conditions were incurred in or aggravated by a period of active military service.  

At the time of the July 1995 RO decision that denied service connection for gastritis and pancreatitis, the evidence of record consisted of service treatment records; VA examinations dated in September 1986 and July 1994; VA treatment records dated from February 1990 to February 1994, and in May 1997; and written submissions from the Veteran.  

Initially, it should be noted that it is not clear from the voluminous claims file what specific service treatment records the RO reviewed in July 1995.  Current available service treatment records, which cover the Veteran's second period of active duty, are placed in the file between the issuance of the July 1995 rating decision and an April 1999 rating decision on other matters.  However, it is clear from a reading of the July 1995 rating decision that the RO reviewed some, if not all, of the Veteran's service treatment records.  Those now available to the Board reveal no mention of gastritis or pancreatitis.  As such, there is no basis for reconsideration under 38 C.F.R. § 3.156(c) for newly discovered service treatment records, as these records are not relevant to the Veteran's claims.

The Veteran's December 1984 discharge examination notes no abnormalities for the abdomen and viscera; however, the examiner also noted that the Veteran was slightly anemic at discharge, that a blood test should be repeated, and that he should be asked about his intake of alcoholic beverages.  The repeat blood test showed improvement in various measurements, including that his hemoglobin was within normal limits.

A February 1985 enlistment examination, apparently for the National Guard, found no defects.

A September 1986 VA examination showed the Veteran had the same recorded MCV, or mean corpuscular volume, as his 1984 service discharge examination blood test.  The abdomen was noted as normal in appearance and non-tender, and there were no palpable masses or organs associated with the digestive system.

March 1990 blood tests at a VA facility showed a high level of amylase--according to Stedman's Medical Dictionary, one of a group of amylolytic enzymes.  Stedman's Medical Dictionary (27th ed. 2000) at p. 65.  

August 1990 VA medical records reveal diagnoses of chronic pancreatitis and alcoholic gastritis during detoxification.  It was noted that the Veteran had been admitted to the VA facility because of a history of abdominal pain and excessive drinking.  The examiner stated that the Veteran had a history of chronic alcohol abuse off and on since 1984, a history of blackout spells, and gastritis and pancreatitis.

A March 1991 VA medical record noted the Veteran had a history of recurrent pancreatitis.

A February 1994 VA medical record related to alcohol detoxification noted that the Veteran had a history of pancreatitis.   

A July 1994 VA examination related to the feet and revealed nothing about gastritis or pancreatitis.  

In February 2006 the Veteran filed his application to reopen the previously denied claims of entitlement to service connection for gastritis and pancreatitis.  Since the July 1995 RO decision the following evidence has been associated with the claims file: service personnel records; Louisiana Army National Guard medical and personnel records; medical records from the Veteran's file at the federal Office of Personnel Management (OPM) submitted to VA in October 2004; medical records from the Social Security Administration (SSA); VA treatment records dated from June 1997 to June 2011 from VA facilities in Alabama and New York; reports of VA examinations dated in December 1998 and September 2006; letters from family members dated in July 2008 about PTSD; correspondence dated in July 2008 from Dr. E.K. and correspondence dated in January 2011 and March 2011 from Dr. G.I.M., all regarding the Veteran's PTSD; a copy of the transcript of the Veteran's September 2001 Board hearing; and copies of written submissions from the Veteran, his representative, and his attorney.  Much of this evidence pertained to the Veteran's claim for compensation for PTSD.

Documents from OPM indicate that the Veteran obtained disability retirement from a VA Medical Center in Alabama in the 1990s, where he worked in housekeeping, due to frequent medical absences.  In his July 1994 application the Veteran identified gastritis and pancreatitis as two of the medical conditions which interfered with the performance of his duties.  Associated medical records show both diagnosed disorders and a March 1990 VA medical record also noted that the Veteran then had no prior history of pancreatitis and that this complaint of abdominal pain was the first occasion of such pain.

Many VA inpatient and outpatient medical records dated from June 1997 to June 2011 from VA facilities in Alabama and New York note a past medical history of, and a current diagnosis for, both gastritis and chronic or alcoholic pancreatitis.  A February 2009 CAT scan of the pancreas showed an abnormal pancreatic head with mild prominence and calcifications.  A sequel of chronic pancreatitis was thought possible, but a mass lesion was not entirely excluded.  

A March 2009 VA gastroenterology consultation noted that the Veteran had pancreatitis on several occasions, the last being in July 2008.  His first attack of pancreatitis was listed as sometime in 1977.  It was also noted that the Veteran estimated five hospital stays for pancreatitis.  

An April 2009 VA medical record noted multiple prior attacks of alcoholic pancreatitis with the last attack one year before.  

A July 2010 VA record noted a current diagnosis of acute pancreatitis with associated acalculous cholecystitis.  The physician also noted that the Veteran had alcohol-induced pancreatitis in 1990 and was again hospitalized in 2008 for acute pancreatitis.  

Thus, while the evidence received since July 1995 may be "new" in the sense that it was not previously of record, none of the evidence submitted since July 1995 is "material" for purposes of reopening the Veteran's claims for service connection for either gastritis or pancreatitis.  At the time of the July 1995 decision, there was evidence that the Veteran had gastritis and pancreatitis after discharge from active duty, but that he had not been treated in service for any complaints related to these two disorders.  The RO denied service connection for both claims because there was no evidence that either disorder was incurred in or aggravated by the Veteran's active military service.  None of the new medical evidence includes a competent medical finding to the effect that the Veteran's currently diagnosed gastritis or pancreatitis disorders are related to one of his periods of active duty and not to his alcoholism.  In the absence of such evidence, the Veteran's applications to reopen his claims must fail.  The Veteran and his representative are laymen and not competent to assert on their own that these disorders were incurred or aggravated during service.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

The Board notes that new evidence the Veteran has submitted to VA since 1995 that relates to the treatment of his gastritis and pancreatitis is either redundant or cumulative of evidence submitted prior to the last prior denial, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.  It does not provide any information that was not already known at the prior final denial.  While one record, the March 2009 VA gastroenterology consultation noted above, stated that the Veteran had his first attack of pancreatitis sometime in 1977, it does not clarify whether this was during the Veteran's first period of active duty or after his discharge in July 1977.  In any event, this 1977 date is based on the Veteran's narrative and not on any independent medical evaluation of available evidence.  The remainder of the clinical evidence found in the voluminous claims file points to the onset of pancreatitis in approximately March 1990.  Medical evidence in the file at the time of the July 1995 rating decision showed a post-discharge diagnosis of both gastritis and pancreatitis.  What the medical evidence was missing prior to the July 1995 decision, and what it continues to lack, is any sort of competent medical evidence showing that the Veteran's gastritis and pancreatitis disorders were incurred or aggravated during service.  

Therefore, the fact necessary to substantiate the claim that previously was unestablished has not been addressed.  Since the deficiency that was found before remains, it follows that, even with the low threshold established in Shade, a reasonable possibility of substantiating these claims has not been raised.  In sum, the evidence submitted since July 1995 either is not new because it had been associated with the claims file and considered previously, is new but is redundant of the evidence that previously was considered, or is new but not material by not relating to the reason for the previous denials of the Veteran's claims of entitlement to service connection.  These claims cannot be reopened for these reasons.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Entitlement to service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Psychiatric Disorder, to include PTSD

The Veteran originally sought service connection for PTSD.  The Veteran contends that he developed PTSD due to service.  In addition, as noted above in the Introduction, VA also will adjudicate whether he is entitled to service connection for any other acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's DD 214 reflects service with the U.S. Army during two periods of active duty as an infantryman, including less than two years with the U.S. Army in Germany.  His awards and decorations include a National Defense Service Medal, an Army Service Ribbon and a Good Conduct Medal.  

Available service treatment records indicate that the Veteran was normal and that he denied having depression or nervous trouble of any sort.  His December 1984 discharge examination, and his February 1985 enlistment examination for the National Guard, both reflected that he had no psychiatric abnormalities.  

When he submitted his PTSD questionnaire in October 1998, the Veteran originally claimed that as many as nine different stressors occurred at various times during the 1970s and 1980s.  He supplemented this information over the years in various written submissions and in his September 2001 Board video conference hearing.  This stressor information essentially consisted of five separate incidents: 1) witnessing the death of a Sgt. Rodriguez in a jeep accident at Fort Benning, Georgia, about 1974; 2) nearly drowning while crossing a body of water during maneuvers at Fort Polk, Louisiana, about 1984; 3) sighting a friend's body hanging in a death by suicide about 1975; 4) witnessing the death of a friend in a tank accident at Fort Polk about 1984; and 5) witnessing the death of a friend who was run over by a tank at Fort Irwin, California about 1984.  Medical records in the claims file indicate that the Veteran has chiefly relied on the stressors numbered 1 and 2.  (See, for example, a discussion of the Veteran's military trauma described in VA records dated in April 2007 and December 2008.)

As noted in the Introduction, VA medical records associated with the claims file indicate that the Veteran, in addition to PTSD, also has been diagnosed at various times with depression, dysthymia, alcohol dependence in remission, and cocaine dependence in remission.  For example, as early as August 1998 the Veteran was diagnosed with PTSD with depressive features.  

The Veteran also was diagnosed with PTSD in a December 1998 VA examination and in subsequent evaluations at VA facilities, including in July 2001, October 2001, November 2002, April 2005, March 2006, March 2008, in December 2008, in February 2009, in March 2009, and in July 2009.  These diagnoses were sometimes based on the Veteran's experience of either stressor 1 or 2 or both, but neither stressor has ever been corroborated.  

In addition, Dr. E.K., a private Alabama psychiatrist, has provided a report dated in July 2008 to the effect that the Veteran's PTSD is based on the assumption that the near-drowning reported as a traumatic stressor occurred as stated by the Veteran and as documented in the reported recollections of family members.  In January 2011 and March 2011, G.I.M., a licensed clinical psychologist at the PTSD Residential Treatment Program for a VA facility in New York, submitted a report to the effect that the Veteran had a current diagnosis of PTSD that was perhaps based on stressors 1 and 2.  

In April 2003, the former U.S. Armed Services Center for Research of Unit Records (CRUR) initially reported the Veteran had provided insufficient information with which to corroborate any of his alleged in-service stressors.  

In a January 2004 telephone call, the Veteran told VA that the near-drowning incident occurred at Fort Polk in September or October 1985 and that the jeep incident occurred during the fall of 1973.  The RO then requested CRUR to again attempt to corroborate the Veteran's stressors.  

In November 2004, the CRUR responded that it had reviewed available unit histories from 1982 to 1985 submitted by the 1st Battalion, 61st Infantry.  These unit histories documented that the unit participated in training exercises at Fort Irwin, California and Reforger Training Exercises in Germany; however, they did not mention that the Veteran nearly drowned or the 1984 tank training incident.  A review of the 1982 to 1985 unit histories of the 5th Infantry Division, the higher headquarters of the 1st Battalion, 61st Infantry, did not document any training incidents.  CRUR also reported that available U.S. Army casualty files did not list an individual named Rodriguez, Rodriquez, Rodrigues or Rodriques as wounded or killed in Georgia in 1973.  In addition, CRUR coordinated its research with the U.S. Army Safety Center, which did not maintain accident reports on the following: a Sgt. Rodriguz being killed in a jeep accident between October 1973 and December 1973 at Fort Benning; any soldier killed in a tank accident at Fort Polk in June or July 1984; and any soldier being killed in a tank accident in August 1984 at Fort Irwin.

In an August 2007 statement, the Veteran reported that his unit designation at the time of his stressors was the Combat Support Company, 3rd Battalion, 7th Infantry, 197th Infantry Brigade, at Fort Benning, and that the time period ran from January 1975 to March 1975.  In a December 2008 statement, the Veteran stated that the jeep turned over and killed Sgt. Rodriguez between January 1974 and September 1975.  A January 2009 service department report indicated that no search was possible based on the furnished information and that morning reports were rarely created after 1974.  A May 2009 service department report indicated that a search of reports for a jeep accident in November 1973 or September 1974 at Fort Benning concluded that the unit did not have a 3rd Battalion.  

In December 2009, VA made a detailed formal finding that, after some effort, it was unable to corroborate any of the Veteran's reported stressors because of a lack of specific information from the Veteran.  

The diagnostic criteria, including those related to stressors, set forth in the DSM-IV for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  The DSM-IV provides two requirements to support a diagnosis of PTSD: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others;" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 209.  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id. 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records.  If VA determines that the Veteran engaged in combat with the enemy and an alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

The Board also notes that VA very recently amended its adjudication regulations governing service connection for PTSD by liberalizing in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  The latter provides for a VA examination of a Veteran with uncorroborated stressors when the Veteran claims at least one stressor involves his fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).  Such is not the case in this appeal.  

As noted above, it appears that the threshold requirement of a DSM-IV diagnosis of PTSD has been met.  The remaining question, therefore, is whether there is an inservice stressor and either evidence of combat service or credible evidence the stressor occurred.  

A finding of combat service is significant because under 38 U.S.C.A. § 1154(b), if the Veteran is found to have served in combat, VA shall accept as sufficient proof of a stressor satisfactory lay evidence if it is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of the event.  VA's General Counsel has held that the determination of whether a Veteran "engaged in combat with the enemy" depends on multiple factors, including the requirement that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case by case basis.  VAOPGCPREC 12-99.  The General Counsel's opinion is binding on the Board.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507. 

In the present case, there is no evidence to confirm the Veteran was involved in combat with the enemy.  The Veteran's DD 214 Forms revealed that he had no decorations or awards indicative of combat.  Service personnel records do not include any information indicating that the Veteran had combat status.  Indeed, the Veteran does not assert he was in combat nor does he claim combat-related stressors.  Thus, without additional evidence to the contrary, the evidence does not support a finding of service in combat.  

Since the Board finds that the there are no service department records indicating that the Veteran engaged in combat with the enemy, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  With regard to the question of a stressor, the Veteran's stressor statements and history as reported to medical professionals have been detailed herein, as noted above.  

There is no evidence in the case before the Board to confirm the Veteran's alleged in-service stressors.  The majority of the Veteran's stressors are vague and cannot be verified, as he provided insufficient or shifting information about dates, locations or information relating to his involvement with these reported stressors.  See VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21-MR"), Part IV.ii.1.D.15.a (attempt at corroboration not required where stressors are not capable of being documented), and 14.d. (noting that claimants must provide, at a minimum, a stressor that can be documented).  Indeed, the claimant must provide, at a minimum, a stressor that can be documented, the location of where the incident occurred, the approximate date, and the unit of assignment.  M21-1MR, Part IV.ii.1.D.14.d.  In this respect, the Veteran has not furnished specific stressor details about most of his alleged in-service stressors.  Moreover, searches conducted by the former CRUR about his two principal in-service stressors failed to corroborate the jeep accident that killed a Sgt. Rodriguez or the Veteran's near drowning at Fort Polk during his second tour of active duty.  

Despite numerous and copious efforts to verify the Veteran's reported stressors, such verification has been unsuccessful.  In addition, the file contains one memorandum constituting a formal finding of lack of sufficiently detailed information to verify the Veteran's reported PTSD stressors.  

The medical diagnosis of PTSD on file, which is presumably linked to two of the Veteran's claimed in-service stressors, does not corroborate that the stressors occurred.  The diagnosis is based solely on the Veteran's unsubstantiated assertions regarding what occurred in service.  In fact, there is no indication that the VA sources who provided the diagnoses of PTSD on file had access to or reviewed any of the Veteran's military or historical information with respect to his reported stressors.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

The Board is not bound to accept the Veteran's uncorroborated account of his experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1992); Swann, supra.  The question of whether a specific event reported by a Veteran as a stressor actually occurred is a question of fact for the Board to decide, involving, as it does, factors as much historical as psychological.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In this case, the available evidence simply does not corroborate the Veteran's claimed stressors, and thus does not support his claim.  In the absence of a showing of combat with the enemy or evidence of a verifiable stressor, the Board concludes that the Veteran has failed to satisfy the criteria for service connection for PTSD.  As the Veteran bases his claim on the reported stressors, service connection cannot be granted without corroboration of one of them, regardless of a current diagnosis of PTSD.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and service connection for PTSD must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In addition, service connection for any other psychiatric diagnosis (other than PTSD) is not warranted in this case.  As noted above, during post-service mental examinations and evaluations the Veteran was often diagnosed with some psychiatric disorder other than PTSD.  In August 1998 he was diagnosed with PTSD with depressive features.  In December 1998 he was diagnosed with PTSD and anxiety.  In December 2008 he was diagnosed with PTSD, dysthymia, and polysubstance dependence.  In July 2009 he was diagnosed with PTSD, major depression, and substance abuse in remission.  A March 2009 VA medical record also noted that the Veteran had been hospitalized six times since 1998 for depression and other symptoms associated with PTSD.  A voluminous claims file, consisting chiefly of copies of VA medical records from the 1990s to June 2011, reflect many inpatient and outpatient mental health treatments.

A review of the evidence of record does not demonstrate that the Veteran had a psychiatric disorder in service or that any psychiatric disorders other than PTSD diagnosed since the 1990s are related to his periods of active service.  His available service treatment records do not show any psychiatric problems in service and at that time of discharge in 1985 his psychiatric condition was found to be normal.  The Veteran is competent to say that he felt depressed while in service and thereafter, but under the circumstances of this case such assertions are not competent or credible to show that he had a diagnosis of a psychiatric disability at such time when the medical evidence of record shows that he was not diagnosed at the earliest until 1998, or 13 years later.

Although the Board acknowledges that starting in 1998 VA medical records indicate that the Veteran was diagnosed with possible depression, this diagnosis was rendered 13 years after his separation from active service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board reiterates that the fact that the Veteran may have felt depressed in the intervening years does not indicate that he suffered from a chronic and clinically defined psychiatric disorder.

Moreover, the Veteran has not submitted any competent medical evidence that any diagnosed psychiatric disorder is related to his military service or that he currently has been diagnosed with a psychiatric disorder that is related to military service.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In sum, there is no competent or credible lay or medical evidence of psychiatric symptoms until many years after service.  While the Veteran is competent to report symptomatology during service or in the interim, he does not have the requisite special medical knowledge necessary to render an opinion as to medical causation, or as to whether any feelings of depression represented a clinical psychiatric disorder.  See Jandreau v. Nicholson, 492  F.3d 1372 (Fed. Cir. 2007).  In essence, in this case there is no competent medical opinion of record, or credible lay evidence, etiologically relating any of the Veteran's current psychiatric disorders to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498. (1995).

There is no indication that the Veteran had a diagnosis of a psychiatric disorder based on some psychosis which had become manifested to a compensable degree during the first year following his discharge from service in 1985.  Accordingly, entitlement to service connection for an acquired psychiatric disorder other than PTSD on a presumptive basis also is not warranted in this case.  See 38 C.F.R. §§ 3.307, 3.309 (2011). 

Given the absence of competent evidence in support of the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, for the Board to conclude that the Veteran has a psychiatric disorder other than PTSD that was incurred as a result of his periods of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Finally, a veteran normally cannot be service-connected for alcohol and drug abuse because compensation cannot be paid if a disability is a result of a person's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (2002).  The Board notes, however, that in Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001) the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a Veteran can receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  The Federal Circuit made it clear that in order to grant service connection for alcohol or drug abuse secondary to a service connected disability there must be a causal relationship between the service connected disability and the alcohol or drug abuse.  The Federal Circuit stated "clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service connected disability and where the alcohol or drug abuse disability is not due to willful wrongdoing" is needed.  Id. at 1377.  The Board has found no such medical evidence in the voluminous claims file and service connection for alcohol or cocaine dependency as secondary to his service-connected callouses of the feet is not warranted.

In conclusion, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted in this appeal.

Special Monthly Pension

The Veteran has been in receipt of nonservice-connected pension benefits since December 1, 1998.  He seeks a special monthly pension based upon the need for regular aid and attendance.  Special monthly pension at the aid and attendance rate is payable when the veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  The particular personal functions which the veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but the veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive housebound-rate special monthly pension if he has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2). 

A veteran will be found to be "permanently housebound" when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

The Veteran is only service-connected for callouses of the feet (at a noncompensable rating).  He was granted a nonservice-connected pension in an April 1999 rating decision, effective December 1, 1998.  He is considered permanently and totally disabled for this nonservice-connected pension.  His disabilities considered for pension purposes only are: PTSD (at a 50 percent rating); pancreatitis (at a 30 percent rating); gastritis (at a 10 percent rating); hearing loss (at a noncompensable rating); tinnitus (at a noncompensable rating); and warts of feet (at a noncompensable rating).  His combined rating for pension purposes is 70 percent.  

In September 2006 the Veteran filed for a special monthly pension based upon the need for regular aid and attendance or housebound status.  He attached a copy of a September 2006 aid and attendance examination conducted when the Veteran was hospitalized at a VA facility in Alabama.  The examiner noted that the Veteran complained of chronic pancreatitis and related weight loss, low energy, and drop foot.  It was also noted that he walked with a cane and wore a foot brace on his left foot.  He was on a low sodium diet.  On examination, it was noted that the Veteran experienced dizziness and weakness; these and his foot drop affected his balance.  However, the Veteran was able to walk without the assistance of another person up to a quarter mile and went to the store and to appointments.  The Veteran also had a driver's license, but had difficulty with the standard transmission because of the clutch and his drop foot weakness.  The VA examiner opined that the Veteran might require long term care for total parenteral nutrition in the future and that if he obtained housing and tried to live independently he might need housekeeping aid.  

According to VA medical records associated with the claims file, the Veteran was a mental health inpatient at VA at the time of the aid and attendance examination.  September and October 2006 VA medical records noted that the Veteran was ambulatory without assistance, independent in his activities of daily living, and wanted to return to work, such as an incentive therapy job or light housekeeping.  In addition, an October 2006 nursing discharge summary noted that he was independent in his activities of daily living, including: eating, personal hygiene, dressing, ambulation, and elimination.  He was discharged home and referred to the mental health clinic.  

Other VA inpatient and outpatient medical records associated with the claims file show that the Veteran has been hospitalized numerous times since discharge from active duty for detoxification and mental health issues, including residential treatment of PTSD.  They also note that he had worked in housekeeping and food service at a VA facility in Georgia in the 1990s for about three years.  March 2009 VA medical records noted that the Veteran had been hospitalized six times since 1998 for depression and other symptoms associated with PTSD and was in residence at a VA domiciliary at one point.  He has also been homeless on occasion.  According to February and March 2009 records, the Veteran lived in a homeless shelter in Montgomery, Alabama for four months before his admission to the PTSD unit at a VA facility in New York in December 2008.  

According to the most recent VA medical record found in the claims file, dated in June 2011, the Veteran was planning on moving from VA's Common Ground Community in New York into a federally-subsidized one-bedroom apartment in Peekskill, New York.  The VA psychiatrist noted that the Veteran planned on doing his own shopping and cooking.  

The Board finds that the preponderance of the evidence is against the award of a special monthly pension based upon the need for regular aid and attendance.  The Veteran does not meet the criteria of blindness, or near blindness, in both eyes.  Additionally, as the Veteran planned to live in an apartment, he does not meet the criteria of confinement to a nursing home due to mental or physical incapacity.  He also does not meet the criteria to establish a factual need for aid and attendance of another person.  The evidence of record in a voluminous claims file does not show that he is actually unable to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  The evidence in the record shows that the Veteran was able to maneuver, sometimes with the use of a cane or foot brace, that he was able to drive without assistance, and that he was not confined to bed.  The Board reiterates that the evidence, overall, has not established that the Veteran would be unable to dress, feed himself, or attend to his hygiene needs without the assistance of others. 

The Board also finds that the preponderance of the evidence is against the claim for a special monthly pension by reason of being housebound.  The evidence does not show that he is housebound, and in fact has noted episodes of living in a homeless shelter.  Evidence in the claims file also establishes that he was able to travel between Alabama and New York in 2008.  While he may have difficulty walking, he is not confined to his dwelling by his disabilities.  

The Board has considered the Veteran's statements in support of his claim that he is entitled to a special monthly pension.  While the Veteran is certainly competent to report on the nature of his symptoms, the training and experience of VA medical personnel makes their findings reflected in VA treatment records more probative as to the extent of his disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board finds that the weight of the evidence does not show that the Veteran meets the requirements for a special monthly pension based upon the need for regular aid and attendance or by reason of being housebound.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence has not been received, the request to reopen a service connection claim for gastritis is denied.

As new and material evidence has not been received, the request to reopen a service connection claim for pancreatitis is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to a special monthly pension based on the need for aid and attendance or housebound status is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


